Citation Nr: 1627423	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim to service connection for sarcoidosis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  In a September 1974 rating decision, the RO denied a service connection claim for sarcoidosis, and the decision is final.

2.  The evidence received since the September 1974 decision regarding the Veteran's claim for service connection for sarcoidosis is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim, and does not create a reasonable possibility of an allowance of his claim.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has sinusitis that is related to service.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has bronchitis that is related to service.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has pneumonia that is related to service.


CONCLUSIONS OF LAW

1.  The September 1974 rating decision, which denied the Veteran's service connection claim for sarcoidosis, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not received to reopen the claim of entitlement to service connection for sarcoidosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

5.  The criteria for service connection for pneumonia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant did not appeal the September 1974 rating decision that denied service connection for sarcoidosis or submit any additional evidence during the appeal period.  That decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the September 1974 rating decision is final.  38 C.F.R. § 20.1100.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record as of the September 1974 RO decision included the Veteran's service treatment records and post-service treatment records from the VA Medical Center (VAMC) in Bay Pines.  The RO denied the claim because sarcoidosis was first shown after service, with no continuity from or nexus to service. 

Evidence received since the September 1974 RO decision includes post-service treatment records, VA medical opinions dated in March and June 2011, and the Veteran's lay statements.  The evidence is new, as it was not previously considered; however, it is not material.  

The claim was previously denied because there was no evidence of sarcoidosis in service and no nexus between the sarcoidosis diagnosed in 1973 and service.  

The Veteran testified at the hearing that he was hospitalized for sarcoidosis in the 1972; however, the treatment records that were previously considered are dated in 1973.  After the claim was originally denied in 1974, the Veteran claims that he continued to have similar symptoms continuously to the present day.  Those statements are not material because they do not relate to an unestablished fact-a nexus to service.  The first VA opinion provided a positive nexus to service based on an in-service diagnosis, but was based on an inaccurate factual premise because there was no diagnosis of sarcoidosis in service.  Thus that opinion is not material.  The second VA opinion provided a negative nexus result.  Thus, the new evidence essentially duplicates the evidence of record at the time of the prior final rating decision.  As new and material evidence has not been submitted, the claim is not reopened.  

Service Connection Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran claims that he is experiencing various sinus and respiratory conditions that started during his period of service.  The service treatment records (STR) contain some evidence of respiratory problems.  In June 1969 he had a sore throat and was treated with cough syrup.  In October 1969, the Veteran was again noted to have a sore throat and was treated with cough syrup.  He had a common cold in August 1970.  In October 1970, he reported chest pain on the left side.  The note indicates that the impression was "normal chest."  In November 1970, the Veteran reported with sinus headache.  Upon testing, the chest was noted to be normal.

At his separation examination in November 1970, clinical evaluation of the nose, sinus, mouth and throat, and chest were normal.  The Veteran reported being in good health.  However, before finally separating, in January and February 1971, the Veteran reported headaches, dizziness, chest congestion, and headaches.  It was treated as the common cold and sore throat.

Following service, the Veteran was hospitalized at the VAMC at Bay Pines in May 1973.  The hospital report notes the following: "This 23-year-old [Veteran] complained of right-sided chest pain since 5-18-73, and had mild fever and flu symptoms in March 1973, which lasted for about two months.  It consisted of productive cough, chills and upper extremity muscle pains, as well as leg pains.  He had some loss of appetite and a weight loss of 15 pounds.  He is presently a non-smoker, but he used to smoke one pack a day for the seven years preceding last year."

"Because of the suspected diagnosis of sarcoidosis, a right scalene node biopsy was performed, and showed granulomas consistent with sarcoidosis.  Pulmonary function revealed mild restrictive ventilatory defect..."

The Veteran underwent a VA examination in March 2011.  The report notes that the Veteran was treated for colds and nasal congestion during service and diagnosed with sinusitis.  The Veteran reported to the examiner that he has continued to have the symptoms over the years, to include cases of bronchitis, and is treated about twice a year with antibiotics.  The examiner reported that the symptoms are intermittent with remissions.  The Veteran described having headaches and purulent drainage.

Upon examination, the examiner found no evidence of a sinus disease.  There was no soft palate abnormality.  There were no signs of nasal obstruction; nasal polyps; septal deviation; permanent hypertrophy of turbinates from bacterial rhinitis; rhinoscleroma; tissue loss; scarring or deformity of the nose; or evidence of Wegener's granulomatosis or granulomatous infection.  The examiner diagnosed recurrent sinusitis and seasonal allergic rhinitis.

The examiner noted that diagnosis and treatment records from the Veteran's hospital stay in 1973.  However, the Veteran had a chest X-ray in 2007 and 2008 that were normal and "showed no evidence of active sarcoid disease."  The examiner noted there was no evidence of abnormal breath sounds.  The Veteran was diagnosed with "pulmonary sarcoid remote in remission."  He was also diagnosed with recurrent bronchitis.

The examiner opined that the Veteran had recurrent upper respiratory infections in military service sometimes diagnosed as sinusitis.  "This was a continuing problem in the military service and since separation.  It's at least as likely as not that the sinusitis had its onset in the military service."  The examiner also opined that the Veteran "has documented evidence of bronchitis and pneumonia [sic] in military service.  These frequently are chronic and/or recurring...bronchitis had it onset in the military service.  Finally, the examiner opined that the Veteran "had sarcoid [shortly following] military service diagnosed by biopsy.  He is in remission but any recurrence of active sarcoid would be considered a continuation of a sarcoid diagnosed in military service."

The RO requested a new medical opinion as there were no episodes of sinusitis, bronchitis, or pneumonia diagnosed in service.  A new medical opinion was provided in June 2011.  The examiner reviewed the entire claims file before providing an opinion.  The examiner reported the following: "I could find no mention of sinusitis bronchitis/pneumonia or pulmonary sarcoidosis in [the STRs].  [The] Veteran [was] diagnosed and treated for sinus headaches two times (not sinusitis) and common cold [four times] in a two year period.  [There is] no mention of or treatment for bronchitis/pneumonia.  Chest x-ray [was] normal on Separation Exam in 11/1970.  [There was] no mention of sarcoidosis, sinusitis, or bronchitis/pneumonia [at the] Separation Examination.  [The Veteran] was hospitalized for flu like symptom in 1973.  Chest x-rays [were] consistent with pulmonary sarcoidosis at that time [and] led to scalene biopsy reportedly consistent with sarcoidosis.  [There was] no treatment documented at that time.  [The] Veteran has stated he went into remission--date not certain.  [There are] no records until 1994 when [a] chest x-ray was reported as normal with no signs of sarcoidosis.  Recent records show no evidence of pulmonary or ocular sarcoidosis on exams from 2009.  [The] Veteran has had two diagnosed episodes of sinusitis and one of bronchitis in past two years...  [There is] no evidence of sarcoidosis in service.  No evidence of bronchitis/pneumonia in service.  [The] Veteran had evidence of acute upper respiratory infection and two documented 'sinus headaches' without a diagnosis of sinusitis, in service but no evidence of sinusitis or chronic upper respiratory disease.  Recent [VA examination] did not show any evidence of sinusitis present and diagnosed recurrent sinusitis/allergic rhinitis...  [There is] no evidence of pulmonary sarcoidosis bronchitis or pneumonia in military service.  [There is] no documented evidence of sinusitis or chronic upper respiratory disease in service."

There are some post-service VA treatment records.  However, the pertinent records begin in 2009.  The VA sought records beginning in 1974.  However, in a memorandum dated in February 2011, VA noted that there were no available records dated from 1974 to 2000.

The Veteran reported with sinus congestion in September 2009 for one week.  He was assessed to have acute sinusitis.  The Veteran reported that he had sarcoidosis, but it was not diagnosed.  He continued to have nasal congestion in October 2009.  The assessment was "recent sinusitis but no sign of infection currently."  The lungs were noted to be clear.

He reported again in January 2010 for sinus drainage.  At the same time he was being treated for tooth pain.  The lungs were again noted to be clear.  At an April 2009 appointment, the Veteran did not complain about any sinus or respiratory condition.  In May, he returned with head and chest congestion with a productive cough.  He was assessed to have bronchitis.  In June, he returned for a different issue and nothing was noted about the sinus, chest, or lungs.  Later in June he returned for a blood pressure check and he reported that he was not having any problems at that time.  While there are some records concerning sinusitis and bronchitis, they are acute in nature and the records do not provide any opinion on etiology and offer no evidence of a link between his current condition and problems in service.

While the March 2011 opinion weighs in favor of service connection, the June 2011 opinion weighs against service connection.  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board gives more probative weight to the June 2011 VA opinion.  The March 2011 examiner's opinion was based on a finding of diagnoses of sarcoidosis, sinusitis, bronchitis, and pneumonia during service.  However, the STRs do not contain any of those diagnoses.  The June 2011 examiner addressed the Veteran's specific STRs and the Veteran's own report of experiencing remission of symptoms for many years.  The June 2011 examiner provided an adequate rationale for his conclusions that the Veteran does not have a current diagnosis of sarcoidosis and that his other conditions treated since 2009 are not related to problems in service.  The examiner also noted the separation examination did not indicate any sinus, nose, or lung condition.  The preponderance of the medical evidence weighs against service connection.  

The only other evidence in the record concerning the etiology of the Veteran's claims is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disabilities at issue in this case could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  Further, the Veteran affirmatively indicated no problems at his separation examination.  

After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claims of service connection for sarcoidosis, bronchitis, sinusitis, and pneumonia.


ORDER

New and material evidence has not been received; the Veteran's previously denied claim of service connection for sarcoidosis is not reopened.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for pneumonia is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


